Title: From George Washington to James McHenry, 1 July 1796
From: Washington, George
To: McHenry, James


        
          
            Private
            Dear Sir
            Mount Vernon 1st July 1796Friday 7 Oclock in the Morng
          
          By the Post, rather than by the Express, you will receive my Official letter, and its Enclosures. For the difference of a few hours, in a case that is not urgent, I would have you avoid sending an Express to me. The latter does not travel faster than the Mail; of course there cannot (unless Sunday intervene’s) be

more, in any case (supposing an occasion to arise in one hour after the Mail was closed) than the difference of 48 hours in the receipt of the dispatches; as I send regularly, every Post day, to Alexandria for my letters. Your Express came in yesterday at 5 oclock in the afternoon, and if you had sent the letters by the Mail of Wednesday, they would have been here at 9 ’oclock this Afternoon; a difference of 28 hours only.
          The information brot by Captn Lewis is very pleasing; and I hope the orders on both sides will go smoothly into effect: but the Aurora will have doubts, that all is not well, notwithstanding. This, however, is a matter of course; for the Executive Acts must be arraigned.
          I hope you have got perfectly recovered, and that Mrs McHenry and the rest of your family are well also.
          When I left Philadelphia, it was expected that Mr & Mrs Liston (and from their own declarations) was to follow, on a visit to this place, in ten days; an interval of a few days—and then the Chevr de Freire & Lady were to follow them; and altho’ Mr Adet gave me (tho’ asked) no assurance that he would make me a visit, yet to Mr Fayette he said he should set out in ten days. Since which I have heard nothing from, or of any of them, which occasions suspence, that impede other arrangements.
          If you could therefore indirectly, or at least informally, ascertain whether and when, I am to receive these visits, I should be obliged to you; as it would enable me to regulate some other matters which depend thereon. With sincere esteem & regard I am—Dear Sir Yr Affectionate
          
            Go: Washington
          
        
        
          Have you allotted any Infantry for the Posts of Oswego & Niagara? How many, & when will they be there?
        
      